DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, the prior art of record, Kahn et at. (US Pat. 8285344) discloses a method of controlling an audio device, the method comprising: acquiring, with a processor of an information processing device, information related to a selection condition; determining, with the processor, a setting related to audio output of the audio device by comparing a function map selected; and transmitting a control command associated with the setting to the audio device.  
However, Kahn fails to teach the combination of a method of controlling an audio device, the method comprising: acquiring, with a processor of an information processing device, information related to a selection condition of an action scenario; estimating, with the processor, a user's action based on the acquired information related to the selection condition; recognizing, with the processor, a state of the user; determining, with the processor, a setting related to audio output of the audio device by comparing a function map selected based on the action scenario with the recognized state of the user; and transmitting a control command associated with the setting to the audio device.

However, Kahn fails to teach the combination of a system comprising: a processor; and a computer-readable storage medium storing computer-readable instructions which, when executed by the processor, cause the processor to: acquire information related to a selection condition of an action scenario; estimate a user's action based on the acquired information related to the selection condition; recognize a state of the user; determine a setting related to audio output of the audio device by comparing a function map selected based on the action scenario with the recognized state of the user; and transmit a control command associated with the setting to the audio device.  
Regarding independent claim 35, the prior art of record, Kahn discloses a computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured, when executed by a processor, to: acquire information related to a selection condition; determine a setting related to audio output of the audio device by comparing a function map selected; and transmit a control command associated with the setting to the audio device.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL KIM/Primary Examiner, Art Unit 2654